Citation Nr: 1327782	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  09-20 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for right eye blindness, currently rated as 30 percent disabling. 

2.  Entitlement to special monthly compensation in addition to that provided for blindness in one eye with light perception only.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran performed active duty for training from January to June 1982.  This appeal is before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran's substantive appeal indicates his desire for a Board hearing; however, in June 2009, the Veteran withdrew his hearing request. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Veteran was most recently provided a VA examination to determine the nature and extent of his visual impairment in November 2007.  The most recent ophthalmology evaluation of record was performed in April 2011.  That report indicates that the Veteran has 20/20 visual acuity in his left eye and that the service-connected right eye is blind.  In July 2013, the Veteran's representative argued that the Veteran's left eye visual acuity might have worsened since April 2011.  The representative requested that the case be remanded to afford the Veteran a current VA examination and to obtain any Denver VA Medical Center treatment records pertaining to the appeal period (during the appeal period, the Veteran moved from California to Colorado).  

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any records pertaining to treatment or evaluation of the Veteran's eyes at the Denver VA Medical Center during the period of these claims.  

2.  Then, the Veteran should be afforded a VA examination to determine the nature and extent of all eye impairment present.  The claims files and any pertinent evidence contained in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                        (CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

